DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted 04/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant previously filed claims 1, 2, 4-8, 10-14, 28, 29, 32-34, and 36-38. Claims 1, 13, and 28 have been amended. Claim 4 has been cancelled. Accordingly, claims 1, 2, 5-8, 10-14, 28, 29, 32-34, and 36-38 are pending in the current application.
Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive. 
Applicant argues that Aflaki Beni et al. fails to teach “aligning the unaligned chroma and luma components to a sampling grid associated with a second chroma sampling scheme having aligned chroma and luma components”. However, Examiner respectfully disagrees. In Paragraphs 316-317 Alfaki Beni et al. teaches “Terms co-located, collocated, and overlapping may be used interchangeably to indicate that a certain sample or area in a texture view component represents the same physical objects or fragments of a 3D scene as a certain co-located/collocated/overlapping sample or area in a depth view component. Different cases of sampling grid alignment between a texture view component and a depth view component are presented in the following: 
In some cases, the sampling grid of a texture view component may be the same as the sampling grid of a depth view component, i.e. one sample of a component image, such as a luma image, of a texture view component corresponds to one sample of a depth view component, i.e. the physical dimensions of a sample match between a component image, such as a luma image, of a texture view component and the corresponding depth view component.” In Paragraph 318, it teaches “In some cases, sample dimensions (twidth.times.theight) of a sampling grid of a component image, such as a luma image, of a texture view component may be an integer multiple of sample dimensions (dwidth.times.dheight) of a sampling grid of a depth view component, i.e. twidth=m.times.dwidth and theight=n.times.dheight, where m and n are positive integers. In some embodiments, dwidth=m.times.twidth and dheight=n.times.theight, where m and n are positive integers.” In Paragraph 319, “In some cases, twidth=m.times.dwidth and theight=n.times.dheight or alternatively dwidth=m.times.twidth and dheight=n.times.theight, where m and n are positive values and may be non-integer. In these cases, an interpolation scheme may be used in the encoder and in the decoder and in the view synthesis process and other processes to derive co-located sample values between texture and depth.” In Paragraph 320, it teaches “In some cases, the physical position of a sampling grid of a component image, such as a luma image, of a texture view component may match that of the corresponding depth view and the sample dimensions of a component image, such as a luma image, of the texture view component may be an integer multiple of sample dimensions (dwidth.times.dheight) of a sampling grid of the depth view component (or vice versa)--then, the texture view component and the depth view component may be considered to be co-located and represent the same viewpoint.” In Paragraph 321 it teaches “In some cases, the position of a sampling grid of a component image, such as a luma image, of a texture view component may have an integer-sample offset relative to the sampling grid position of a depth view component, or vice versa. In other words, a top-left sample of a sampling grid of a component image, such as a luma image, of a texture view component may correspond to the sample at position (x, y) in the sampling grid of a depth view component, or vice versa, where x and y are non-negative integers in a two-dimensional Cartesian coordinate system with non-negative values only and origo in the top-left corner. In some cases, the values of x and/or y may be non-integer and consequently an interpolation scheme may be used in the encoder and in the decoder and in the view synthesis process and other processes to derive co-located sample values between texture and depth.” In Paragraph 322 it teaches, “In some cases, the sampling grid of a component image, such as a luma image, of a texture view component may have unequal extents compared to those of the sampling grid of a depth view component. In other words, the number of samples in horizontal and/or vertical direction in a sampling grid of a component image, such as a luma image, of a texture view component may differ from the number of samples in horizontal and/or vertical direction, respectively, in a sampling grid of a depth view component and/or the physical width and/or height of a sampling grid of a component image, such as a luma image, of a texture view component may differ from the physical width and/or height, respectively, of a sampling grid of a depth view component.” The above discussion clearly discloses providing offsets and integer multiples to match the unmatched samples. In Paragraph 323, Aflaki Beni et al. teaches “In some cases, non-uniform and/or non-matching sample grids can be utilized for texture and/or depth component. A sample grid of depth view component is non-matching with the sample grid of a texture view component when the sampling grid of a component image, such as a luma image, of the texture view component is not an integer multiple of sample dimensions (dwidth x dheight) of a sampling grid of the depth view component or the sampling grid position of a component image, such as a luma image, of the texture view component has a non-integer offset compared to the sampling grid position of the depth view component or the sampling grids of the depth view component and the texture view component are not aligned/rectified. This could happen for example on purpose to reduce redundancy of data in one of the components or due to inaccuracy of the calibration/rectification process between a depth sensor and a color image sensor.” Which clearly teaches alignment being done between non-matching grids, in this case the grid being aligned to is considered to be aligned, and the grid being aligned is unaligned. In Paragraph 335, it teaches “Additionally or alternatively, a different resampling process may be indicated by the encoder and/or decoded by the decoder and/or inferred by the encoder and/or the decoder depending on which sample array is processed. For example, a first resampling process may be inferred to be used for luma sample arrays and a second resampling process may be inferred to be used for chroma sample arrays.” In Paragraph 371 it teaches “Considering the nature of Luma and Chroma components, and based on the fact that all components are presenting the same scene, there is often a high correlation between the content of different components e.g. several edges and contours are similar.” In Paragraph 395 it teaches “In the method, which is disclosed in FIG. 7, one or both chroma components of a texture picture are encoded (750). Among the coded chroma components, the encoding results into one or two reconstructed chroma sample arrays. A reference sample array is then obtained (752) on the basis of said one or two reconstructed chroma sample arrays. The reference sample array is used (754) as a reference for predicting a depth view component and the depth view component is encoded using said prediction. Among the coded depth view component, the encoding may result into a reconstructed depth view component (756).” In Paragraph 399, it teaches “According to an embodiment, the encoding method and/or the decoding method further comprises using both of said reconstructed chroma sample arrays as the reference sample arrays. Thus, both of the chroma sample arrays may be used as such as reference sample arrays.” The above disclosure is interpreted to meet the claim limitations as filed.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims are rejected as before.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-8, 10-14, 28, 29, 32-34, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aflaki Beni et al. (US 20150195573 A1) in view of Budagavi et al. (US 20160142697 A1).
Regarding Claim 28, Aflaki Beni et al. teaches a device (Abstract) comprising:
a processor (Paragraph 35), the processor configured to: obtain the multiview video content (Paragraph 125), the multiview video content comprises unaligned chroma and luma components associated with a first chroma sampling scheme (Paragraphs 316-323; Paragraph 335-337);
align the unaligned chroma and luma components to a sampling grid associated with a second chroma sampling scheme having aligned chroma and luma components (Paragraphs 316-323; Paragraph 335-337; Paragraph 371; Paragraphs 395-399) 
convert the multiview video content that comprises the aligned chroma and luma components (Paragraphs 307-308)
However, Aflaki Beni et al. does not explicitly teach a 360-degree video content; and receiving the 360-degree video content in a first geometry; and converting the 360-degree video content in the first geometry to a second geometry.
Budagavi et al., however, teaches a 360-degree video content (Paragraph 37);
a processor, the processor configured to: receive the 360-degree video content in a first geometry (Paragraph 7)
convert the 360-degree video content in the first geometry to a second geometry (Paragraph 37; Paragraph 78-88).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the coding device of Aflaki Beni et al. to include 360-degree video as shown in Budagavi et al. above in order to capture immersive "real life," "being there" experience for consumers by capturing the 360 degree view of the world (See Budagavi et al. Paragraph 3).
	
Regarding Claim 29, Aflaki Beni et al. and Budagavi et al. teach all of the limitations of claim 28 above, Aflaki Beni et al. further teaches that the first chroma sampling scheme comprises at least one of a 4:2:0 chroma format with a Type-0 chroma sample location, the 4:2:0 chroma format with a Type-1 chroma sample location, or the 4:2:0 chroma format with a Type-3 chroma sample location, and wherein the second chroma sampling scheme comprises at least one of a 4:4:4 chroma format, a 4:2:2 chroma format, or the 4:2:0 chroma format with a Type-2 chroma sample location (Paragraphs 148-149; Paragraphs 261-267). 
However, Aflaki Beni et al. does not explicitly teach that wherein the first geometry comprises a stitched geometry, and the second geometry comprises a coding geometry.
Budagavi et al., however, teaches that the first geometry comprises a stitched geometry (Paragraph 6), and the second geometry comprises a coding geometry (Paragraph 7)
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the coding device of Aflaki Beni et al. to include 360-degree video as shown in Budagavi et al. above in order to capture immersive "real life," "being there" experience for consumers by capturing the 360 degree view of the world (See Budagavi et al. Paragraph 3).

Regarding Claim 32, Aflaki Beni et al. and Budagavi et al. teach all of the limitations of claim 28 above, Aflaki Beni et al. further teaches that the processor professor is further configured to: apply an inverse realignment filter to restore the aligned chroma components of the second geometry back to having the unaligned chroma components associated with the first chroma sampling scheme; and the multiview video content having the first chroma sampling scheme (Paragraphs 316-325; Paragraph 334-337). 
However, Aflaki Beni et al. does not explicitly teach that upon converting the 360-degree video content in the first geometry to the second geometry, perform a frame packing of the 360-degree video content in the second geometry.
Budagavi et al., however, teaches that upon converting the 360-degree video content in the first geometry to the second geometry, perform a frame packing of the 360-degree video content in the second geometry (Paragraph 37; Paragraph 78-88).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the coding device of Aflaki Beni et al. to include 360-degree video as shown in Budagavi et al. above in order to capture immersive "real life," "being there" experience for consumers by capturing the 360 degree view of the world (See Budagavi et al. Paragraph 3).
Regarding Claim 33, Aflaki Beni et al. and Budagavi et al. teach all of the limitations of claim 28 above, Aflaki Beni et al. further teaches that aligning the unaligned chroma and luma components to the sampling grid associated with the second chroma sample scheme having aligned chroma and luma (Paragraphs 316-325; Paragraph 334-337).
Regarding Claim 34, Aflaki Beni et al. and Budagavi et al. teach all of the limitations of claim 28 above, Aflaki Beni et al. further teaches that aligning the unaligned chroma and luma components to the sampling grid associated with the second chroma sample scheme having aligned chroma and luma components, the processor is further configured to: apply a filter having at least one of a resampling filter or a phase alignment filter, wherein the resampling filter comprises a chroma upsampling filter or an interpolation filter (Paragraphs 316-325; Paragraph 334-337).
Regarding Claim 36, Aflaki Beni et al. and Budagavi et al. teach all of the limitations of claim 28 above, Aflaki Beni et al. further teaches that in the second chroma sampling scheme, the chroma components are overlaid with the luma components at same sampling locations (Paragraph 488).
Regarding Claim 37, Aflaki Beni et al. and Budagavi et al. teach all of the limitations of claim 28 above, Aflaki Beni et al. further teaches that aligning the unaligned chroma components, the processor is further configured to: determine a current chroma sample at a current chroma sample location that is associated with a padding chroma sample outside of a video content boundary; identify a padding chroma sample location associated with the padding chroma sample that is spherically continuous of (Paragraphs 316-325; Paragraph 334-337; Paragraph 528).
Regarding Claim 38, Aflaki Beni et al. and Budagavi et al. teach all of the limitations of claim 28 above, Aflaki Beni et al. further teaches that aligning the unaligned chroma components, the processor is further configured to: determine that a padding chroma sample associated with a current chroma sample is outside of a video content face; calculate a 3D position of the padding chroma sample; identify a 2D planar position of the padding chroma sample by applying a geometry projection with the 3D position of the padding chroma sample to the first geometry; and derive a padding sample chroma value at the identified 2D planar position for aligning the chroma components (Paragraphs 306-311; Paragraphs 316-325; Paragraph 334-337; Paragraph 528).
Method Claims 1, 2, 5-8, and 10-12 are drawn to the method of using corresponding apparatus claimed in claims 28, 29, 32-34, and 36-38 and as such have similar limitations and are rejected using the same art as used above.
Regarding Claim 13, Aflaki Beni et al. and Budagavi et al. teach all of the limitations of claim 1 above, Aflaki Beni et al. further teaches that the method further comprises: identifying a current sample location in a picture; determining determine whether a neighboring sample location is outside of a content boundary, wherein the content boundary comprises at least one of a picture boundary or a face boundary; on a condition that the neighboring sample location is outside of the content boundary, deriving a reference sample location based on a circular characteristic of the video content and a projection geometry; and processing process the video content based on the reference sample location (Paragraphs 306-311; Paragraphs 316-325; Paragraph 334-337; Paragraphs 512-518).
However, Aflaki Beni et al. does not explicitly teach a 360-degree video content.
Budagavi et al., however, teaches a 360-degree video content (Paragraph 37)
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the coding device of Aflaki Beni et al. to include 360-degree video as shown in Budagavi et al. above in order to capture immersive "real life," "being there" experience for consumers by capturing the 360 degree view of the world (See Budagavi et al. Paragraph 3).
Regarding Claim 14, Aflaki Beni et al. and Budagavi et al. teach all of the limitations of claim 1 above, Aflaki Beni et al. further teaches that deriving the reference sample location further comprises applying at least one of a motion compensation, an intra prediction, a loop filtering, a sample adaptive offset, or an adaptive loop filtering (Paragraphs 126-127; Paragraph 164).
Regarding Claim 52, Aflaki Beni et al. and Budagavi et al. teach all of the limitations of claim 7 above, Aflaki Beni et al. further teaches that the vertical phase shift and the horizontal phase shift is performed symmetrically (Paragraphs 316-325; Paragraph 334-337).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/FARHAN MAHMUD/Examiner, Art Unit 2483